COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 EX PARTE: JOSE HARPER                             §               No. 08-22-00169-CR

                                                   §                  Appeal from the

                                                   §           384th Judicial District Court

                                                   §             of El Paso County, Texas

                                                   §      (TC#20180D06489, 20180D06473 and
                                                                   20180D06475)

                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of jurisdiction. We therefore dismiss the appeal for want of jurisdiction. We

further order that Appellant pay all costs of this appeal and this decision shall be certified below

for observance.

       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER, 2022.

                                              YVONNE T. RODRIGUEZ, Chief Justice


Before Rodriguez, C.J., Palafox, and Alley, JJ.